DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claims 10-16 are  directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: it is limited to a calibration process.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 10-16 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 112
The prior rejection of claim 8 under 35 USC §112(b) has been overcome by the response filed 25 August 2022, wherein Applicant amended the claim.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the specification as originally filed fails to support the controller configured to receive a second signal from the soil moisture sensor and adjust the actuator based at least in part on the second signal, wherein the second signal corresponds to a soil type forward of the ground engaging tool.  Specifically, while the specification provides support for a sensor capable of detecting soil moisture and soil type (para. 0040), it fails to support separate first and second signals from a single sensor for receipt by the controller.
Claims 2-6 are rejected because they depend from claim 1.

Claim Rejections - 35 USC § 102
Claim(s) 7 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zemenchik (US 2018/0049361 A1).
Zemenchik ‘361 discloses an agricultural implement (14) comprising:
regarding claim 7,
a frame (16);
a basket assembly (34) configured to be supported by the frame;
an actuator (68 and/or 70) coupled to the basket assembly, the actuator operable to alter a position of the basket assembly (para. 0025);
a soil moisture sensor (82) positioned forward of the basket assembly (Figs. 3, 4), the soil moisture sensor configured to measure a soil moisture forward of the basket assembly; and
a controller (80) communicatively coupled to the soil moisture sensor, the controller configured to receive, from the soil moisture sensor, a signal that corresponds to the soil moisture forward of the basket assembly (para. 0026, Fig. 4), the controller further configured to raise the basket assembly above a ground surface (e.g., over a depression or soil area having lower elevation relative the remainder of an agricultural field) through activation of the actuator based at least in part on the signal from the soil moisture sensor (para. 0026); and
regarding claim 8,
wherein the soil moisture sensor (82) is positioned on the frame (16) forward of the basket assembly.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zemenchik (US 2018/0049361 A1) in view of Holland (US 2011/0102798 A1).
Zemenchik ‘361 teaches all of the features of the claimed invention with the exception of the specific type of moisture sensor.  Holland ‘798 discloses a soil moisture sensor embodied as a near-infrared reflectance soil moisture sensor. It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have embodied the moisture sensor of Zemenchik as a near-infrared reflectance soil moisture sensor, such as taught by Holland.  The motivation for making the modification would have been to use known, real-time technology for assessing the moisture content of soil in the field.

Response to Arguments
Applicant's arguments filed 25 August 2022 have been fully considered but they are not persuasive.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA MAYO-PINNOCK whose telephone number is (571)272-6992. The examiner can normally be reached Monday through Friday 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached on 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TARA MAYO-PINNOCK/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        
/tmp/
24 October 2022